Case 0:19-cv-60487-RKA Document 110 Entered on FLSD Docket 03/06/2020 Page 1 of 19



                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF FLORIDA
                                          Case No.: 0:19-cv-60487-RKA/PMH

   SOLU-MED, INC.,

          Plaintiffs,

   v.

   YOUNGBLOOD SKIN CARE PRODUCTS LLC,

         Defendant.
   _________________________________________/

                     DEFENDANT’S MOTION TO EXCLUDE TESTIMONY OF
                          PAUL DESTEFANIS AND C.J. ROSENBAUM

          Defendant, YOUNGBLOOD SKIN CARE PRODUCTS LLC (“Youngblood”), moves the

   Court for entry of an order excluding the testimony of Plaintiffs, Solu-Med’s (“Plaintiff”) proffered

   damages expert Paul DeStefanis, and in support thereof, states as follows:

                                                         INTRODUCTION

          Both of Plaintiff’s proffered experts, their reports, opinions, and testimony should be

   excluded in this matter. Specifically, Plaintiff’s proffered liability expert, Cory J. Rosenbaum’s

   (“Rosenbaum”) testimony should be for the following reasons:

              •     He never spoke with anyone at Amazon about this case;
              •     He never spoke with anyone at Amazon about Youngblood’s complaints;
              •     He has no personal knowledge of why Amazon deactivated Plaintiff’s
                    Amazon store, Life & Health Source (“Amazon Store”);
              •     He has no personal knowledge why Amazon requested information from
                    Plaintiff regarding other complaints after the deactivation of the Amazon
                    Store;
              •     He has no knowledge of the prior complaints asserted against Plaintiff;
              •     He has never inspected Youngblood products;
              •     He did not review the prior complaints against Plaintiff; and
              •     He is not qualified to testify as to Plaintiff’s lost sales or business valuation.

   See Rosenbaum Report, ¶ 16, attached as Exhibit “A”; Rosenbaum Dep. 82:19-21, attached as
   Exhibit “B.; Exhibit “A” ¶ 19.


                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 110 Entered on FLSD Docket 03/06/2020 Page 2 of 19
                                                                                           Case No.: 0:19-cv-60487-RKA/PMH


           Additionally, Paul DeStefanis (“DeStefanis”), should be excluded for the following

   reasons:

               •     He applied the wrong methodology to his analysis as Plaintiff’s business
                     was not completely destroyed and has continued for the last fourteen (14)
                     months;
               •     The assumption that Plaintiff’s business is in liquidation is nothing more
                     than conjecture and conclusory statements made by Plaintiff;
               •     He ignored the economic realities of Plaintiff’s actual business expenses
                     and supplemented them with his own estimates; and
               •     He did not review critical financial data from Plaintiff’s parent/sister
                     corporation, Q-Med, LLC.

   See generally, DeStefanis Report, attached hereto as Exhibit “C”.

           Accordingly, as set forth below, Rosenbaum and DeStefanis’ testimony is unreliable,

   and thus irrelevant and will not assist the trier of fact requiring its exclusion pursuant to Rule

   702 and Daubert. In the alternative, this testimony should be excluded pursuant to Rule 403,

   because its probative value is substantially outweighed by the danger of unfair prejudice,

   confusion of the issues, and misleading the jury.

                                                  MEMORANDUM OF LAW

      I.       Legal Standard Motion in Limine

           “The real purpose of a motion in limine is to give the trial judge notice of the movant's

   position so as to avoid the introduction of damaging evidence, which may irretrievably affect the

   fairness of the trial.” Holderbaum v. Carnival Corp., 2015 U.S. Dist. LEXIS 180974, *2 (S.D. Fla.

   2015) (quoting Stewart v. Hooters of America, Inc., 2007 WL 1752843, *1 (M.D. Fla. 2007)). “A

   court has the power to exclude evidence in limine only when evidence is clearly inadmissible on

   all potential grounds.” Mowbray v. Carnival Corp., 2009 U.S. Dist. LEXIS 139933, *5 (S.D. Fla.

   2009). Critically, the “admissibility of evidence is committed to the broad discretion of the district




                                                                         2
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 110 Entered on FLSD Docket 03/06/2020 Page 3 of 19
                                                                                            Case No.: 0:19-cv-60487-RKA/PMH


   court, and the decision to exclude certain evidence will be reversed only upon a clear showing of

   abuse of discretion.” Walker v. NationsBank N.A., 53 F.3d 1548, 1554 (11th Cir. 1995).

       II.      Framework for Assessing the Admissibility of Expert Testimony

             Opinion testimony is generally disfavored at trial. See, Hon. Charles R. Richey, Proposals

   to Eliminate the Prejudicial Effect of the Use of the Word “Expert” Under the Federal Rules of

   Evidence, 154 F. R. D. 537 (1994) (stating, “[h]istorically, both lay and ‘expert’ opinion evidence

   were viewed with skepticism by the courts... Mere opinions were considered unreliable bases for

   testimony”). Given this general aversion, expert testimony must meet strict requirements before it

   is deemed admissible at trial and is given the court’s imprimatur of being the testimony of an

   “expert.”

             The Supreme Court has mandated that trial courts exercise vigilance in assessing the

   admissibility of expert testimony because of its potentially misleading and powerful influence on

   untrained jurors. Daubert v. Merrel Dow Pharm., 509 U.S. 579, 595 (1993) 1. Indeed, District

   judges must act as “gatekeepers” to ensure that evidence is both scientifically relevant and reliable.

   Allison v. McGhan Med. Corp., 184 F.3d 1300 (11th Cir. 1999); Kuhmo Tire Co. v. Carmichael,

   526 U.S. 137 (1999). As the Eleventh Circuit has recognized, the great weight which juries often

   give scientific or technical testimony explains “why the trial judge plays an important role as the

   gate-keeper in monitoring the evidentiary reliability of such testimony.” Michigan Millers Mut.

   Ins. Corp. v. Benfield, 140 F.3d 915, 920 (11th Cir. 1998).

             In performing this gatekeeping function, courts must look to Federal Rule of Evidence

   702, which governs the admissibility of expert testimony. Rule 702 provides:



   1
     “At this point, Rule 702 has superseded Daubert, but the standard of review that was established
   for Daubert challenges is still appropriate.” United States v. Garcia Parra, 402 F.3d 752, 758 (7th
   Cir 2005).
                                                                          3
                                                     COLE, SCOTT & KISSANE, P.A.
               ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 110 Entered on FLSD Docket 03/06/2020 Page 4 of 19
                                                                                            Case No.: 0:19-cv-60487-RKA/PMH


             A witness who is qualified as an expert by knowledge, skill, experience, training,
             or education may testify in the form of an opinion or otherwise if:

             (a) the expert's scientific, technical, or other specialized knowledge will help the
             trier of fact to understand the evidence or to determine a fact in issue;
             (b) the testimony is based on sufficient facts or data;
             (c) the testimony is the product of reliable principles and methods; and
             (d) the expert has reliably applied the principles and methods to the facts of the
             case.

             District courts must fulfill their gatekeeping function by requiring that scientific and

   technical expert testimony meets the standards of Rule 702. United States v. Frazier, 387 F.3d

   1244, 1260 (11th Cir. 2004). As this Circuit has often noted, trial courts should conduct a “rigorous

   three-part inquiry” to determine the admissibility of expert testimony, and consider: (1) whether

   the expert is qualified to testify competently regarding the matters he intends to address; (2)

   whether the methodology by which the expert reaches his conclusions is sufficiently reliable; and,

   (3) whether the testimony assists the trier of fact, through the application of scientific, technical,

   or specialized expertise, to understand the evidence or to determine a fact in issue. Id. The party

   offering the expert has the burden of satisfying each of these three elements by a preponderance

   of the evidence. Allison v. McGhan Med. Corp., 184 F.3d 1300, 1306 (11th Cir. 1999).

      III.      Rosenbaum’s Testimony Must Be Excluded Because They Are Unreliable

             A. Rosenbaum’s Methodology Regarding His Opinions on Causation and Why Amazon
                Deactivated the Amazon Storefront Go to the Ultimate Issue is Unreliable

             Rosenbaum’s Report and testimony is full of improper legal conclusions as to why Amazon

   deactivated Plaintiff’s Amazon Storefront. For example, the following are examples of the legal

   conclusions reached by Rosenbaum:

      •      “[t]he suspension of the [Amazon Storefront] was caused solely by your clients
             going nuclear and marking an entirely baseless counterfeit complaint.” Rosenbaum
             Dep. 82:19-21; Report ¶ 19.



                                                                          4
                                                     COLE, SCOTT & KISSANE, P.A.
               ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 110 Entered on FLSD Docket 03/06/2020 Page 5 of 19
                                                                                          Case No.: 0:19-cv-60487-RKA/PMH


      •   “This seller was only selling 100 percent genuine products.” Rosenbaum Dep.
          44:21-23.

      •   “there was absolutely no basis for defendants’ assertion on Amazon that the
          products sold by plaintiff were counterfeit nor any basis for defendants to claim
          that the email sent to Amazon qualifies as a “retraction” on Amazon.com.”
          Rosenbaum Report ¶ 24.

          These are quintessential examples of opinions that are nothing more than legal conclusions

   and improper expert testimony. The Eleventh Circuit has explicitly stated that “testifying experts

   may not offer legal conclusions.” Cook ex rel. Estate of Tessier v. Sheriff of Monroe County, Fla.,

   402 F.3d 1092, 1112 n. 8 (11th Cir. 2005); Umana-Fowler v. NCL (Bahamas) Ltd., 49 F. Supp. 3d

   1120, 1122 (S.D. Fla. 2014) (“[a]n expert may testify as to his opinions on an ultimate issue of fact

   . . . he ‘may not testify as to his opinion regarding ultimate legal conclusions.’ ”); United States v.

   Delatorre, 308 Fed. Appx. 380, 383 (11th Cir. 2009) (stating “an expert witness may not testify as

   to his opinion regarding ultimate legal conclusions”). To be sure, legal conclusions are not helpful

   and courts commit reversible error by admitting such legal conclusions. Montgomery v. Aetna Cas.

   & Sur. Co., 898 F.2d 1537, 1541 (11th Cir. 1990); Durkin v. Platz, 2013 WL 388430, at *11 (N.D.

   Ga. Jan. 30, 2013) (noting that expert testimony regarding a pure legal issue is not relevant to the

   fact-finder because the court must instruct the jury on the applicable law). A witness also may not

   testify to the legal implications of conduct, for the court is the jury's only source of law. Rosen v.

   Protective Life Ins. Co., 817 F. Supp. 2d 1357, 1385 (N.D. Ga. 2011). Tillman v. C.R. Bard, Inc.,

   96 F. Supp. 3d 1307, 1326 (M.D. Fla. 2015) (noting that expert opinions about state of mind or

   motivation is outside the bounds of appropriate expert testimony).

          Here, Rosenbaum testified that “[t]he suspension of the [Amazon Storefront] was caused

   solely by your clients going nuclear and marking an entirely baseless counterfeit complaint.”

   Rosenbaum Dep. 82:19-21; Report ¶ 19. cannot testify as why he thinks Amazon deactivated


                                                                        5
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 110 Entered on FLSD Docket 03/06/2020 Page 6 of 19
                                                                                            Case No.: 0:19-cv-60487-RKA/PMH


   Plaintiff’s Amazon Storefront, what he thinks Amazon considered or did not consider in deciding

   deny Plaintiff’s appeals, or why he thinks Amazon wanted to reinstate Plaintiff’s Amazon

   Storefront.

          As stated above, during his deposition, Rosenbaum testified that Rosenbaum “[t]he

   suspension of the [Amazon Storefront] was caused solely by your clients going nuclear and

   marking an entirely baseless counterfeit complaint.” Rosenbaum Dep. 82:19-21; Report ¶ 19.

   Additionally, Rosenbaum testified that Amazon would not have required retractions from other

   complaints, unaffiliated with Youngblood, even though Amazon requested this information after

   Plaintiff’s Amazon Storefront was deactivated. Specifically, the following exchange took place

   during Mr. Rosenbaum’s deposition:

          Q.          Does [Amazon] require those valid retractions so they can process Solu-Med's
                      appeal?
          A.          Amazon would not have required TangleTeezer or Suzi Hixon's complaint
                      or the Evian complaint to be retracted to reinstate Solu-Med account.
          Q.          Even though they said that?
          A.          Correct. It doesn't say it's required to reinstate. It talks about a process. But
                      with 100 percent certainty they would not have required Tangle Teezer,
                      Suzi Hixon Law, Evian's complaints to be retracted.

   Rosenbaum Dep. 85:21-25 – 86:1-9 (emphasis added).

          However, Rosenbaum conceded he never spoke with anyone at Amazon about this case,

   the Youngblood complaints against Plaintiff, or his conclusion that “with 100 percent certainty

   they would not have required Tangle Teezer, Suzi Hixon Law, Evian's complaints to be retracted.”

   Rosenbaum Dep. 86:14-23. Specifically, during Rosenbaum’s deposition, the following exchange

   took place:

          Q.          Did you speak to Amazon about this correspondence.
          A.          Amazon has hundreds of thousands of people. What does that mean; did I speak to
                      a company?
          Q.          Did you speak to anyone?
          A.          No; I did not speak to an entity about these complaints, no.

                                                                          6
                                                     COLE, SCOTT & KISSANE, P.A.
               ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 110 Entered on FLSD Docket 03/06/2020 Page 7 of 19
                                                                                            Case No.: 0:19-cv-60487-RKA/PMH


          Q.          Did you speak to Amazon or any employee from Amazon about PL2421?
          A.          No.
          Q.          Did you speak to anyone from Amazon about any portion of this case?
          A.          You asked me that earlier and my answer is the same. No, I did not.

   Rosenbaum Dep. 30:2-4 (emphasis added).

          Similarly, Rosenbaum merely concluded that Amazon was requiring a retraction from

   Youngblood in order to reinstate the Amazon Storefront.

          Q.          Do you believe that they have stated that [Amazon] can’t accept [Plaintiff’s]
                      appeal because it did not provide all the information that [Amazon] had
                      asked for?
          A.          From everything that I have read and seen what Amazon was looking for
                      was a valid and complete retraction from Youngblood until it go to the
                      Bezos level.

   Rosenbaum Dep.87:17-23 (emphasis added).

          To be sure, without having spoken with, seen any documents, or otherwise confirmed with

   Amazon why it deactivated Plaintiff’s Amazon Store, why Amazon asked for retractions related

   to other complaints against Plaintiff’s Amazon Store, or what specific information Amazon was

   requesting to reinstate Plaintiff’s Amazon Store, Rosenbaum’s testimony is nothing more than

   unsubstantiated ipse dixit speculation. Eberli v. Cirrus Design Corporation, 615 F. Supp. 2d 1357,

   1367 (S.D. Fla. 2009) (noting an expert “cannot merely float unsubstantiated additional potential

   causes of the accident” and where the expert's testimony is pure speculation, it is inadmissible);

   Lord v. Fairway Elec. Corp., 223 F. Supp. 2d 1270, 1281 (M.D. Fla. 2002) (“improper

   extrapolations from data” and “stacked and tenuous inferences do not weigh in favor of

   reliability”). Moreover, having an expert offer a state of mind opinion is improper and courts in

   the Eleventh Circuit have routinely excluded this type of opinion testimony. See Tillman, 96 F.

   Supp. 3d at 1334 (stating expert may not offer opinions on intent, motive, or what a party should




                                                                          7
                                                     COLE, SCOTT & KISSANE, P.A.
               ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 110 Entered on FLSD Docket 03/06/2020 Page 8 of 19
                                                                                            Case No.: 0:19-cv-60487-RKA/PMH


   have done with that information); Cottrell v. Caldwell, 85 F.3d 1480, 1491 (11th Cir. 1996)

   (rejecting conclusory expert opinion regarding what the police knew).

             Further, there is no testimony or documents from Amazon in case which demonstrates why

   Amazon deactivated Plaintiff’s Amazon Store, why Amazon asked for retractions related to other

   complaints against Plaintiff’s Amazon Store, or what specific information Amazon was requesting

   to reinstate Plaintiff’s Amazon Store. To be sure, Mr. Rosenbaum’s rampant surmise about what

   he thinks did Amazon or why Amazon took certain actions or required certain information is not

   supported by a single piece of evidence. Indeed, his conclusions are based on nothing more than

   his own “say so” and guesses about Amazon’s decision-making.

             Rule 702 precludes speculative testimony, and as such, this Court should not “cast a blind

   eye to such rank speculation being presented to our jury under the guise of reliable expert

   testimony.” King v. Cessna Aircraft Co., 2010 U.S. Dist. LEXIS 50728, 29-30; 2010 WL 1980861

   (S.D. Fla. May 18, 2010); see, e.g., Hathaway v. Bazany, 507 F.3d 312, 318-19 (5th Cir. 2007)

   (proffered expert testimony was properly excluded where it had insufficient factual support and “a

   host of unsupported conjectures that falls short of a methodology”). Accordingly, for the reasons

   set forth above, Rosenbaum’s testimony on the same, is inadmissible and cannot be submitted to

   a jury.

                      a. Rosenbaum Failed to Review Sufficient Data to Support His Opinions

             Additionally, Rosenbaum failed to verify and assess documents upon which he based his

   opinions, and that alone is enough to deem an expert’s opinions speculative and unreliable.

   Mamani v. BerzaÍn, 2018 U.S. Dist. LEXIS 32375, *22-26 (S.D. Fla. 2018) (“‘[A]n expert may

   not blindly rely on the conclusions of another and still meet the reliability requirements of Rule

   702 and Daubert.’”). Specifically, Rosenbaum opines that Youngblood’s “complaint was 100


                                                                          8
                                                     COLE, SCOTT & KISSANE, P.A.
               ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 110 Entered on FLSD Docket 03/06/2020 Page 9 of 19
                                                                                          Case No.: 0:19-cv-60487-RKA/PMH


   percent baseless” because Plaintiff “sourced products from what appears to be a reliable source.

   And they had genuine products, there was no counterfeit.” Rosenbaum Dep. 71:15-17.

          However, Rosenbaum did not inspect any Youngblood products nor did he ever speak with

   anyone from Plaintiff regarding this case. Id. at 10:3-5; 138:21-25. Rather, the sole basis of his

   opinion that the products were genuine is his review of the deposition transcripts and his review

   “of some other documents” in this case. Id. at 120:22-25 – 121:1-11; 138:25 – 139:2-10. However,

   when asked about “some other documents” that support his opinions, Rosenbaum could only point

   to an email that stated Youngblood would file to a retraction, which is patently not a source

   document demonstrating that the purported products sold by Plaintiff were genuine Youngblood

   products. Rosenbaum Dep. 17:7-11, 16-25 – 18:1-2.

          Additionally, when discussing Plaintiff’s purported distributor, Imperial Trading Limited

   (“Innopex”), Rosenbaum again opined that Plaintiff’s products were genuine based on his review

   of deposition testimony in this case:

          A. My understanding is that they were. They were getting volumes of the products
             and, as a distributor, reselling them to retailers like the plaintiffs.· So I consider
             them to be a distributor. It sounds like you are talking whether they were an
             authorized distributor or unauthorized one. But from everything I read, they
             were distributor; they sold genuine products to the plaintiff. Plaintiff was
             offering 100 percent genuine products, from what I read.

   Rosenbaum Dep. 16:13-22.

          Despite his assertion that he reviewed “other documents,” Rosenbaum could not have

   reviewed any data to support his conclusion that the products were genuine in this case. To be sure,

   Plaintiff did not have that information and none has been produced in this case. See Adam

   Weinstein Dep. 17:16-21, 24:25-25:1-6, [D.E. 107-2] at pgs. 286-287; Kellon Goodson Dep., at

   39:23-25 – 40:1-3; 126:19-25 – 127:1; 137:15-18, [D.E. 107-2] at pgs. 40-41, 127-128, 138. To

   be clear, there has been no documents produced in this case to show invoice or receipt from

                                                                        9
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 110 Entered on FLSD Docket 03/06/2020 Page 10 of 19
                                                                                          Case No.: 0:19-cv-60487-RKA/PMH


   Youngblood to a distributor, from that distributor to Plaintiff’s purported distributor, Innopex,

   from Innopex to Q-Med, LLC 2 (“Q-Med”), and from Q-Med to Plaintiff. Multiple former

   employees of Plaintiff, who have personal knowledge, confirmed this in their depositions. See

   Adam Weinstein Dep. 17:16-21, 24:25-25:1-6, [D.E. 107-2] at pgs. 286-287; Kellon Goodson

   Dep., at 39:23-25 – 40:1-3; 126:19-25 – 127:1; 137:15-18, [D.E. 107-2] at pgs. 40-41, 127-128,

   138. Thus, Rosenbaum failed to verify and assess documents because he did not have them to

   review as a part of his analysis of this case. Additionally, Rosenbaum conceded he did not inspect

   the Youngblood products maintained by Innopex. Rosenbaum Dep. 132:3-6. Thus, under Rule

   702, Rosenbaum’s failure to make any effort to base his opinions on reliable data renders his

   testimony inadmissible.

          B. Rosenbaum is Unqualified to Offer Expert Opinions as to Lost Sales and Business
             Valuations

          Finally, in his Report, Rosenbaum states that Youngblood’s complaint “was the cause of

   the plaintiff’s account suspension, lost sales during the suspension and the long-term degradation

   of its ability to sell on Amazon and the value of plaintiff’s business.” Rosenbaum Report ¶ 19.

   Further, Rosenbaum opines that “[t]he degradation of the plaintiff’s ability to sell and the value of

   the business remains because Amazon withheld and will likely continuously and erratically

   prevent plaintiff from obtaining and/or maintaining the Amazon “Buy Box” which drives the vast

   majority of sales on Amazon.com.” Id.

          However, regardless of the conclusions reached, Rosenbaum does not come close to

   meeting the expert qualification requirements under the Federal Rules. See Fed. R. Evid. 702

   (requiring “knowledge, skill, experience, training, or education” with respect to the opinions



   2
     Q-Med, LLC is distributor and also Plaintiff’s parent/sister company. Plaintiff purportedly
   acquires products to sell from Q-Med. See Manuel Aguero Dep. 30:18-19, [D.E. 107-1], at pg. 78.
                                                                       10
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 110 Entered on FLSD Docket 03/06/2020 Page 11 of 19
                                                                                          Case No.: 0:19-cv-60487-RKA/PMH


   offered). To be sure, expertise in one discipline, however, does not give an expert license to testify

   in other distinct disciplines. U.S. v. Frazier, 387 F.3d 1244, 1261 (11th Cir. 2004) (noting

   “experience standing alone [is not] a sufficient foundation rendering reliable any conceivable

   opinion the witness may express”). For example, in U.S. v. Paul, 175 F.3d 906 (11th Cir. 1999),

   an attorney’s testimony on handwriting analysis was excluded, even though he had done some

   research on the issue because “[h]is skill, experience, training and education as a lawyer did not

   make him any more qualified to testify as an expert on handwriting analysis than a lay person who

   read the same articles.” Id at 912. Thus, there must be a connection between the qualification and

   the opinion expressed.

          Here, Rosenbaum is not qualified to testify as to Plaintiff’s purported lost sales during the

   deactivation of the Amazon Storefront or the value of Plaintiff’s business. Rosenbaum is a

   practicing lawyer licensed in New York and the Northern District of Illinois. Rosenbaum Dep.

   3:18-23. By his own admission, he is not a valuation expert. Rosenbaum Dep. 12-13. Nonetheless,

   he purports to give opinions that Plaintiff “lost sales” and “the value of this business” after the

   deactivation. Rosenbaum Dep. 114:5-10; 116:16-22.

          Rosenbaum does not possess an accounting degree, he does not have any expertise as an

   economist, he has no accreditation or certification to in business valuations, and he has ever been

   qualified by a Court to opine as an accountant or in business valuations. Rosenbaum Dep. 114:24

   - 115: 1-7, 11-25; 116:1-2. Rather, Rosenbaum’s only “training” in business valuation is listening

   to other people deliver presentations on business valuations and his own purported experience with

   seller accounts. Rosenbaum Dep. 116:4-12. Moreover, his testimony is utterly baseless as he

   admits he did not review any documents reflecting Plaintiff’s sales. Rosenbaum Dep. 114:11-13,

   18-23. “An expert opinion is inadmissible when the only connection between the conclusion and


                                                                       11
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 110 Entered on FLSD Docket 03/06/2020 Page 12 of 19
                                                                                           Case No.: 0:19-cv-60487-RKA/PMH


   the existing data is the expert's own assertions ....” McDowell v. Brown, 392 F.3d 1283, 1300 (11th

   Cir. 2004). Accordingly, Rosenbaum’s lost sales and business valuation opinions should be

   excluded because he does not have the requisite background, work experience, or training to render

   an expert opinion on Plaintiff’s lost profits or business valuations.

      IV.      The Damages Opinions of DeStefanis Are Unreliable and Not Helpful to the Jury

            At the outset, this Court must make “a preliminary assessment of whether the reasoning or

   methodology underlying [proffered expert] testimony is scientifically valid and of whether that

   reasoning or methodology properly can be applied to the facts in issue.” Daubert, 509 U.S. at 592-

   93. None of Rule 702 requirements are satisfied here.

               A. DeStefanis’ Methodology is Unreliable as Any Alleged Damages Suffered by
                  Plaintiff Must be Measured By Lost Profits, Not its Market Value of the Business
                  Rendering His Opinion Unhelpful to the Jury

            DeStefanis’s Report and testimony is unreliable under Daubert and Rule 702 because it is

   premised on assumption that Plaintiff’s business was completely destroyed by Youngblood and it

   is in liquidation. As described below, this is based a baseless assumption provided to him by

   Plaintiff as Plaintiff’s business has not been completely destroyed. See generally, DeStefanis’

   Report; DeStefanis Dep. 19:15-16, attached hereto as Exhibit “D”.

            Florida law could not be clearer: where plaintiff's business is not completely destroyed

   plaintiff's business, then the proper measure of damages is the lost profits of the business, not the

   market value of the business on the date of the loss. KMS Resturant Corp. V. Wendy’s Intern., Inc.,

   194 Fed A’ppx. 591, 601 (11th Cir. 2006)(citing Montage Group, Ltd v. Athle-Tech Computer

   Systems, Inc., 889 So. 2d 180, 193 (Fla. 2nd DCA 2004)); Envtl. Biotech, Inc. v. Sibbett Enter.,

   Inc., 2008 WL 5070251, at *5 (M.D. Fla. Nov. 24, 2008) (disregarding expert's testimony as

   unreliable under Daubert where expert analyzed plaintiff's damages using the complete destruction


                                                                        12
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 110 Entered on FLSD Docket 03/06/2020 Page 13 of 19
                                                                                            Case No.: 0:19-cv-60487-RKA/PMH


   of business theory, when he should have used lost profits theory because plaintiff's business was

   not completely destroyed). To be clear, continuing businesses are entitled to seek lost profits.

   Sostchin v. Doll Enters., Inc., 847 So. 2d 1123, 1128 (Fla. 3d DCA 2003).

             On January 14, 2019, Amazon reinstated Plaintiff’s Amazon Storefront and Plaintiff

   resumed operations. Since that time, Plaintiff has for the last fourteen (14) months (and counting)

   continued to operate and sell products on Amazon, as DeStefanis acknowledged. DeStefanis Depo.

   36:12-18 (Q. So the store became -- was reinstated in January of 2019. A. Correct. Q. An it

   operated from January 2019 through today; is that right? A. It is still operating, yes.) (emphasis

   added).

             Despite his admission that Plaintiff has continued its business, DeStefanis analyzes

   Plaintiff’s damages solely in terms of the valuation and liquidation, and completely fails to offer

   an opinion on Plaintiff’s lost profits. See DeStefanis’ Report. Under Florida law, DeStefanis

   applied the wrong methodology since Plaintiff’s has continued its business and is still operating.

   Katz Deli of Aventura, Inc. v. Waterways Plaza, LLC, 2013 WL 6212040, at *4 (Fla. 3d DCA

   2013) (finding that proper measure of damages was lost profits under the “unique set of facts”

   where plaintiff's business was merely crippled from defendant's conduct, but still remained in

   active operation for considerably more than a year before dwindling away [and even attempted to

   reopen]; distinguishing itself from Duck Tours). To be sure, where the expert uses the wrong

   methodology, its opinion is flawed, unhelpful to the jury, and must be excluded. See generally

   Corwin v. Walt Disney Co., 475 F.3d 1239, 1250 (11th Cir. 2007) (finding that district court

   properly excluded expert reports under Daubert and Fed. R. Evid. 702 because the reports were

   based upon improper methodology).




                                                                         13
                                                     COLE, SCOTT & KISSANE, P.A.
               ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 110 Entered on FLSD Docket 03/06/2020 Page 14 of 19
                                                                                          Case No.: 0:19-cv-60487-RKA/PMH


               B. DeStefanis’ Valuation Analysis is Based on Unsubstantiated Assumptions

           Additionally, DeStefanis’ opinions are based on the flawed assumption that Plaintiff is in

   liquidation. See DeStefanis’ Report. DeStefanis calculated the value of Plaintiff’s business based

   on his assumption that Plaintiff is in liquidation based on a conversation he had with management

   of Plaintiff. DeStefanis Depo. 36:12-18. This assumption is utterly baseless and not supported by

   admissible evidence and concrete facts. See DSU Med. Corp. v. JMS Co., Ltd., 296 F. Supp. 2d

   1140, 1159 (N.D. Cal. 2003) (“Juries are told they cannot decide damages by speculation and they

   certainly cannot consider the issue when the only evidence presented to them is itself

   speculative.”).

           Specifically, DeStefanis testified that he had a conversation with Plaintiff’s CEO, Aguero,

   in “fall of ‘19” that Plaintiff was no longer buying products to sell and as a result, is in liquidation.

   DeStefanis Dep. 20:19-19. However, there is no admissible evidence to support Plaintiff is actually

   in liquidation. Indeed, other than self-serving testimony of Lorie, there is no documentation to

   support plaintiff is in liquidation. 3 See Joaquin Lorie Deposition, [D.E. 107-4], pg. 13, 132:9-10.

   To be sure, no such information was produced by Plaintiff during discovery. Similarly, Aguero

   was deposed as the corporate representative in this case on November 20, 2019. Nowhere in

   Aguero’s testimony, as the corporate representative of Plaintiff, does he testify that Plaintiff is in

   liquidation. See Manuel Aguero Dep., [D.E. 107-1], at pgs. 71-110. In fact, from January 2019 –

   December 2019, Plaintiff made sales and continued operation. See DeStefanis Report.

           As stated above, “[a] store that is recording sales is indicative of a store that is operating.”

   Richard Gray Dep. 95:13-15. Despite Plaintiff’s claim that it is only selling its inventory,




   3
     To be clear, Lorie could not even identify the date that Plaintiff allegedly stopped purchasing
   products to sell. Lorie Dep. 132:23-24, [D.E. 107-4], pg. 13.
                                                                       14
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 110 Entered on FLSD Docket 03/06/2020 Page 15 of 19
                                                                                          Case No.: 0:19-cv-60487-RKA/PMH


   Plaintiff’s general ledger in 2019 reflects purchases of inventory in July 2019 from its distributor,

   Imperial Trading Limited (“Innopex”). See Affidavit of Richard Gray, attached as Exhibit “E”.

   Indeed, this indicates that Plaintiff is continuing its business and is not in liquidation. Id.

           Accordingly, other than self-serving testimony of Lorie, there is no basis for support that

   Plaintiff is actually in liquidation. Experts have a duty to validate the assumptions that they use,

   and their opinions must be excluded if they fail to do so. See Lippe v. Bairnco Corp., 99 Fed. Appx.

   274, 279 (2d Cir. 2004); Washington v. Vogel, 880 F. Supp. 1545, 1547 (M.D. Fla. 1995).

   DeStefanis’ failed to do so and as such, his entire opinion is based solely on the unsubstantiated

   assumption that Plaintiff is in liquidation. Accordingly, this threshold flaw renders the entire

   DeStefanis’ Report, and any damages testimony of DeStefanis, completely inadmissible.

                  C. DeStefanis’s Report Must be Excluded Because it is Based on Assumptions
                     Rather than the Actual Data Thus, His Report is Unreliable

           Even assuming that DeStefanis used the proper method of calculating damages,

   DeStefanis’ Report and testimony is based on faulty assumptions and flawed methodology.

           It is axiomatic that under Daubert and Rule 702 an expert’s opinion evidence should not

   be based on assumptions when actual data was available. Finestone v. Florida Power & Light Co.,

   No. 03-14040-CIV, 2006 WL 267330, *12-13 (S.D. Fla. Jan. 6, 2006) (excluding expert testimony

   that was based on false assumption rendering their methodology unreliable); Tyger Construction

   Co. v. Pensacola Construction Co., 29 F.3d 137, 143 (4th Cir. 1994) (“Expert opinion evidence

   based on assumptions not supported by the record should be excluded”); Nebraska Plastics. Inc.

   v. Holland Colors Americas. Inc., 408 F.3d 410, 416 (8th Cir. 2005) (“Even a theory that might

   meet certain Daubert factors ... should not be admitted if it does not apply to the specific facts of

   the case.”).



                                                                       15
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 110 Entered on FLSD Docket 03/06/2020 Page 16 of 19
                                                                                          Case No.: 0:19-cv-60487-RKA/PMH


          In the instant matter, DeStefanis relied almost exclusively on assumptions based on his

   own personal company’s expenses and ignored pertinent documents, facts, and testimony

   regarding Sol-Med’s revenue and expenses, which form the foundation of his measure of damages

   in this case. DeStefanis Dep. 27:3-4 (“For my purposes I didn’t use their operating expenses to

   project I used them as a basis to look at how they were doing it, and then I put in the expenses I

   deemed would be necessary if I was running the company.”) (emphasis added).

          By way of background, Plaintiff started as a department within Q-Med, LLC (“Q-Med).

   From approximately 2015 through December 31, 2017, Solu-Med operated as a department within

   Q-Med. See Deposition of Solu-Med’s Corporate Representative, [D.E. 107-2], at pg. 330, 130:13-

   16. On January 1, 2018, Solu-Med became operating as a separate and independent company as

   well as keeping separate financial information. See Id. at pg. 330, 130:16-20. Nonetheless, Q-Med

   and Plaintiff’s file consolidated tax returns. Id. at pg. 328, 126:6-9.

          Despite the alleged separation, Q-Med and Plaintiff remained significantly intermingled.

   For example, (1) Plaintiff’s operation is located inside Q-Med’s warehouse; (2) the two companies

   share the same CFO (Lorie) and CEO (Aguero); (3) Plaintiff uses Q-Med’s purchasing and

   distribution software; (4) there were a number of Q-Med employees who worked for Plaintiff, but

   were paid by Q-Med; (5) Q-Med continues to pay significant expenses for Plaintiff, including rent,

   insurance, and certain personnel; (6) and in fact, all financial reporting that is done at Solu-Med is

   actually done by Q-Med employees. See Lorie Dep. 24:20-23; 34:6-6-13; 43:19-24 – 44:6, [D.E.

   107-4], at pgs. 9-17; see Deposition of Solu-Med’s Corporate Representative, [D.E. 107-2], at pg.

   328, 125:22-23.




                                                                       16
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 110 Entered on FLSD Docket 03/06/2020 Page 17 of 19
                                                                                            Case No.: 0:19-cv-60487-RKA/PMH


          Despite the same, DeStefanis testified he chose not to review any financial documents

   relating to Q-Med. Indeed, when asked whether he review Q-Med’s financials, the following

   exchange took place:

          Q.          . . . you did not review any of Q-Med’s financial statements in preparing
                      your opinions in this matter; is that right?
          A.          No.
          Q.          Not for 2014, 2015?
          A.          No.
          Q.          Sorry. You’re shaking - -
          A.          No. They’re all no. I didn’t review anything from Q-Med
          Q.          Okay. 2016?
          A.          I didn’t review anything from Q-Med.
          Q.          Okay. And you did not review the documents produced by Kaufman Rossin
                      recently; is that right?
          A.          I have not seen that.

   DeStefanis Dep. 48:9-21.

          To be sure, these documents were available as Q-Med and Plaintiff are significantly

   intermingled and were actually produced in this case. See Lorie Dep. 24:20-23; 34:6-6-13; 43:19-

   24 – 44:6, [D.E. 107-4], at pgs. 9-17; see Deposition of Solu-Med’s Corporate Representative,

   [D.E. 107-2], at pg. 328, 125:22-23. DeStefanis decided to ignore critical data that would have

   allowed him to more accurately project Plaintiff’s purported business expense and instead, relied

   on documents which do not include any of Plaintiff’s actual expenses. 4 Indeed, DeStefanis

   admitted he had no idea (1) how much Plaintiff paid in rent, (2) how much Plaintiff paid for

   insurance, or (3) who pays for payroll for the accounting department. DeStefanis Dep. 28:13-16.




   4
     DeStefanis solely relied on Key Performance Indicators (“KPI”) which solely reflect Plaintiff’s
   historical revenues, fees, and costs of goods for items sold on Amazon. DeStefanis Dep. 49:11-25
   -50:1-6. Indeed, as conceded by DeStefanis, KPI metrics do not reflect the rent expense, insurance
   payroll expenses, utilities expenses for Plaintiff’s business. Kellon Goodson Dep. 159:7-17;
   DeStefanis Dep. 50:24-25 – 51:1, 4-6. To be sure, even DeStefanis even “caution[ed]” himself to
   even call the financials. DeStefanis Dep. 49:17-18.
                                                                         17
                                                     COLE, SCOTT & KISSANE, P.A.
               ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 110 Entered on FLSD Docket 03/06/2020 Page 18 of 19
                                                                                          Case No.: 0:19-cv-60487-RKA/PMH


          Rather, instead of relying on data regarding the actual expenses incurred by Plaintiff in the

   course of its history with Q-Med, all of DeStefanis’ Report is based his Report of his own online

   company’s expenses and not what Plaintiff was incurring in the operation of its business.

   DeStefanis Dep. 80:1-5. (Q. . . . so all of the number in here, as relates to the rent and expenses

   and utilities, are based on your own company’s only and your experience not based on what

   actually Solu-Med was incurring; is that right? A. Yeah.); DeStefanis Dep. 28:17-20 (A. . . .And

   for my purposes they weren't there before. In doing the DCF model I put in expenses that I thought

   were reasonable). DeStefanis’ online sales company sells ink cartridges, which he acknowledged

   is a completely different market than cosmetics. DeStefanis Dep. 27:2-25 – 28:1-5.

          DeStefanis cannot simply ignore Plaintiff’s actual business and supplement its expenses

   for what he thinks its expenses should be. Indeed, courts routinely exclude testimony from

   purported experts for failure to look at documents to validate their opinions. See, e.g., KW Plastics

   v. United States Can Co., 131 F. Supp. 2d 1289 (M.D. Ala. 2001) (excluding lost profits expert

   opinion where proffered expert failed to look at documents to corroborate assumption of building

   costs); U.S. v. Rushing, 388 F.3d 1153, 1156 (8th Cir. 2004) (expert's testimony held inadmissible

   where expert failed to consider pertinent facts, the court noting that expert testimony should not

   be admitted when speculative or not supported by sufficient facts). By failing to review pertinent

   documents, DeStefanis’ Report, opinions, and testimony are inadmissible. Accordingly, for the

   reasons set forth herein, DeStefanis’ expert report, opinions, and testimony should be excluded.

                                                           CONCLUSION
          For the reasons set forth herein, Youngblood respectfully requests this Court enter an Order

   granting excluding the reports, opinions, and testimony of Rosenbaum and DeStefanis and for any

   further relief this Court deems just and proper.



                                                                       18
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 110 Entered on FLSD Docket 03/06/2020 Page 19 of 19
                                                                                         Case No.: 0:19-cv-60487-RKA/PMH


   Dated: March 6, 2020                                           Respectfully submitted,

                                                                  COLE, SCOTT & KISSANE, P.A.
                                                                  Attorneys for Defendant
                                                                  222 Lakeview Ave, Suite 120
                                                                  West Palm Beach, FL 33401
                                                                  Telephone: (561) 383-9203
                                                                  Facsimile: (561) 683-8977
                                                                  E-mail: jonathan.vine@csklegal.com
                                                                  E-mail: sheena.smith@csklegal.com

                                                                  By:         /s/ Sheena D. Smith
                                                                             JONATHAN VINE
                                                                             FBN: 10966
                                                                             SHEENA D. SMITH
                                                                             FBN: 118919

                                              CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 6th day of March 2020, I presented the foregoing to the
   Clerk of the Court for filing and uploading to the CM/ECF system. I

                                                                             /s/ Sheena D. Smith
                                                                             JONATHAN VINE
                                                                             FBN: 010966
                                                                             SHEENA D. SMITH
                                                                             FBN: 118919

                                                          SERVICE LIST

    Kelsey K. Black, Esq.                                                Stanley R. Goodman, Esq
    Black Law, P.A.                                                      Goodman & Saperstein
    Attorneys for Plaintiff                                              Pro hac vice admission pending
    1401 E Broward Blvd. Suite 204                                       666 Old Country Road, Suite 200
    Fort Lauderdale, FL 33301                                            Garden City, NY 11530
    Telephone: (954) 320-6220                                            Telephone: (516) 227-2100
    Facsimile: (954) 320-6005                                            Facsimile: (516) 227-2108
    kelsey@kkbpa.com                                                     Gsesq600@aol.com




                                                                      19
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
